Pee Curiam.
The plaintiff obtained judgment by default against the Northern Security Company. The defendant company duly mov'ed the court in which the judgment was entered for an order vacating the judgment, and for permission to appear and defend in the action and to serve and file its answer therein. The plaintiff appeared in opposition to the motion. The court, after hearing, granted the motion. The answer on its face states a meritorious defense. The showing made was in all respects sufficient to sustain the order of the trial judge granting the motion.
Order affirmed.